       Case 5:20-cv-04696-BLF Document 33 Filed 09/23/20 Page 1 of 15



 1   PERKINS COIE LLP
     Bobbie J. Wilson, Cal. Bar No. 148317
 2   BWilson@perkinscoie.com
     Sunita Bali, Cal. Bar No. 274108
 3   SBali@perkinscoie.com
     Mara Boundy, Cal. Bar No. 287109
 4   MBoundy@perkinscoie.com
     505 Howard Street, Suite 1000
 5   San Francisco, CA 94105-3204
     Telephone: (415) 344.7000
 6   Facsimile: (415) 344.7050

 7   Susan D. Fahringer, Cal. Bar No. 21567
     SFahringer@perkinscoie.com
 8   Lauren J. Tsuji, Cal. Bar No. 300155
     LTsuji@perkinscoie.com
 9   1201 Third Avenue, Suite 4900
     Seattle, WA 98101
10   Telephone: (206) 359-8000
     Facsimile: (206) 359-9000
11
     Attorneys for Defendant
12   GOOGLE LLC

13                               UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15                                      SAN JOSE DIVISION

16

17   STEVEN VANCE and TIM JANECYK,               Case No. 5:20-cv-04696-BLF
     for themselves and others similarly
18   situated,                                   DEFENDANT GOOGLE LLC’S NOTICE
                                                 OF MOTION AND MOTION TO STAY
19                        Plaintiffs,            CASE

20          v.                                   Date:     February 18, 2021
                                                 Time:     9:00 a.m.
21   GOOGLE LLC, a Delaware limited              Location: Courtroom 3 - 5th Floor
     liability company,
                                                 Judge: Hon. Beth Labson Freeman
22
                          Defendant.
23

24

25

26

27

28

                          DEFENDANT GOOGLE LLC’S NOTICE OF MOTION AND MOTION TO STAY CASE
                                                                    Case No. 5:20-cv-04696-BLF
        Case 5:20-cv-04696-BLF Document 33 Filed 09/23/20 Page 2 of 15



 1                                                      TABLE OF CONTENTS
 2                                                                                                                                       Page
 3   NOTICE OF MOTION ................................................................................................................... 1
     INTRODUCTION .......................................................................................................................... 1
 4
     STATEMENT OF ISSUE ............................................................................................................... 2
 5   REQUEST FOR JUDICIAL NOTICE ........................................................................................... 2
 6   BACKGROUND ............................................................................................................................ 2
                A.         Summary of Plaintiffs’ Allegations ............................................................ 2
 7
                B.         Similar BIPA Lawsuits Filed by Plaintiffs ................................................. 4
 8                         1.          Lawsuits Against IBM .................................................................... 4
 9                         2.          Lawsuits Against Microsoft and Amazon ....................................... 5
     ARGUMENT .................................................................................................................................. 6
10
          I.    A stay of the instant case pending the outcome of IBM is warranted. .................... 6
11              A.         Plaintiffs will not be harmed by a stay. ....................................................... 6
12              B.         Google will suffer hardship if a stay is denied. ........................................... 8
                C.         A stay will simplify the factual and legal issues and promote the
13                         orderly course of justice. ............................................................................. 9
14   CONCLUSION ............................................................................................................................. 11

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          -i-
                                     DEFENDANT GOOGLE LLC’S NOTICE OF MOTION AND MOTION TO STAY CASE
                                                                               Case No. 5:20-cv-04696-BLF
        Case 5:20-cv-04696-BLF Document 33 Filed 09/23/20 Page 3 of 15



 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                  Page(s)
 3   CASES
 4   Aliphcom v. Fitbit, Inc.,
         154 F. Supp. 3d 933 (N.D. Cal. 2015) ..............................................................................6, 7, 10
 5

 6   Cisco Sys., Inc. v. Chung,
        No. 19-cv-07562-PJH, 2020 WL 2747772 (N.D. Cal. May 26, 2020) .....................................10
 7
     CMAX, Inc. v. Hall,
 8     300 F.2d 265 (9th Cir. 1962)...................................................................................................6, 7

 9   Fallon v. Locke, Liddell & Sapp, LLP,
        No. 04-cv-03210 RMW, 2007 WL 2904052 (N.D. Cal. Oct. 2, 2007) ......................................9
10
     Gustavson v. Mars, Inc.,
11
        No. 13-cv-04537-LHK, 2014 WL 6986421 (N.D. Cal. Dec. 10, 2014) .....................................9
12
     Hawai’i v. Trump,
13     233 F. Supp. 3d 850 (D. Haw. 2017) ..........................................................................................8

14   Jinni Tech Ltd. v. RED.com, Inc.,
         No. C17-0217JLR, 2018 WL 5312200 (W.D. Wash. Oct. 26, 2018) ...................................9, 10
15
     Landis v. N. Am. Co.,
16      299 U.S. 248 (1936) ....................................................................................................................7
17
     Lockyer v. Mirant Corp.,
18      398 F.3d 1098 (9th Cir. 2005).................................................................................................6, 9

19   McElrath v. Uber Techs., Inc.,
       No. 16-cv-07241-JSC, 2017 WL 1175591 (N.D. Cal. Mar. 30, 2017) .......................................7
20
     Meras Eng’g, Inc. v. CH2O, Inc.,
21      No. C-11-0389 EMC, 2013 WL 146341 (N.D. Cal. Jan. 14, 2013) ...........................................7
22
     O’Hanlon v. 24 Hour Fitness USA, Inc.,
23      No. 15-cv-01821-BLF, 2016 WL 815357 (N.D. Cal. Mar. 2, 2016) ..........................................2

24   Ramos v. Cap. One, N.A.,
        No. 17-cv-00435-BLF, 2017 WL 895635 (N.D. Cal. Mar. 7, 2017) ..........................................7
25
     Reyn’s Pasta Bella, LLC v. Visa USA, Inc.,
26      442 F.3d 741 (9th Cir. 2006).......................................................................................................2
27   Robledo v. Randstad US, L.P.,
28      No. 17-cv-01003-BLF, 2017 WL 4934205 (N.D. Cal. Nov. 1, 2017)........................................9

                                                                        -ii-
                                    DEFENDANT GOOGLE LLC’S NOTICE OF MOTION AND MOTION TO STAY CASE
                                                                              Case No. 5:20-cv-04696-BLF
        Case 5:20-cv-04696-BLF Document 33 Filed 09/23/20 Page 4 of 15



 1                                                TABLE OF AUTHORITIES
                                                        (continued)
 2                                                                                                                            Page(s)
 3   SST Millennium LLC v. Mission St. Dev. LLC,
        No. 18-cv-06681-YGR, 2019 WL 2342277 (N.D. Cal. June 3, 2019) .................................9, 10
 4
     United States v. Black,
 5
        482 F.3d 1035 (9th Cir. 2007).....................................................................................................2
 6
     Vance v. IBM,
 7      No. 20-cv-0057, 2020 WL 5530134 (N.D. Ill. Sept. 15, 2020) ..................................................5

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                     -iii-
                                   DEFENDANT GOOGLE LLC’S NOTICE OF MOTION AND MOTION TO STAY CASE
                                                                             Case No. 5:20-cv-04696-BLF
          Case 5:20-cv-04696-BLF Document 33 Filed 09/23/20 Page 5 of 15



 1                                NOTICE OF MOTION AND MOTION

 2   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3            PLEASE TAKE NOTICE that on February 18, 2021 at 9:00 a.m. or as soon thereafter as

 4   this Motion may be heard in the above-entitled court, located at 280 South First Street, San Jose,

 5   California, in Courtroom 3 - 5th Floor, Defendant Google LLC (“Google”), by and through its

 6   counsel of record, will and hereby does, move the Court for an order staying the case.

 7            This Motion is based on this Notice of Motion and Motion, the Memorandum of Points

 8   and Authorities herein, the Declaration of Sunita Bali in Support of Defendant Google LLC’s

 9   Motion to Dismiss Class Action Complaint and Motion to Stay Case, the pleadings and papers on

10   file in this action and all related cases, any argument and evidence to be presented at the hearing

11   on this Motion, and any other matters that may properly come before the Court.

12                                            INTRODUCTION

13            Google respectfully requests that the Court stay these proceedings pending the outcome of

14   Vance v. IBM, No. 1:20-cv-00577, filed in the United States District Court for the Northern

15   District of Illinois (“IBM”). Resolution of IBM will simplify the factual and legal issues in the

16   instant litigation, avoid duplicative and cumbersome third-party discovery, and mitigate the risk

17   of inconsistent rulings on identical issues of fact and law. IBM is brought on behalf of the same

18   plaintiffs, represented by the same counsel, alleging the same claims under Illinois’ Biometric

19   Information Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”). Further, in its recent motion to

20   dismiss, IBM raised many of the same defenses that Google raises in its concurrently filed

21   Motion to Dismiss Class Action Complaint. And both suits are based on the Diversity in Faces

22   Dataset (“DiF Dataset”), which Plaintiffs allege was created by IBM and includes Plaintiffs’

23   photos and Biometric Data. 1

24            If a stay is not granted, key factual and legal questions—which will turn largely on third-

25   party discovery from IBM—will need to be decided by both courts, creating significant risk of

26
     1
27       For convenience, Google uses the term “Biometric Data” in this Motion to refer to both

28   “biometric identifiers” and “biometric information” as those terms are defined in BIPA.
                                                       -1-
                             DEFENDANT GOOGLE LLC’S NOTICE OF MOTION AND MOTION TO STAY CASE
                                                                       Case No. 5:20-cv-04696-BLF
       Case 5:20-cv-04696-BLF Document 33 Filed 09/23/20 Page 6 of 15



 1   inconsistent rulings. These key questions include threshold issues such as whether Plaintiffs

 2   consented to IBM’s collection, use, or disclosure of their Biometric Data, whether Plaintiffs’ data

 3   was indeed included in the DiF Dataset created by IBM, and whether the DiF Dataset contains

 4   Biometric Data as defined by BIPA. In light of the significant overlap in the cases and the

 5   efficiencies to be gained by allowing predicate issues regarding IBM’s alleged conduct to be

 6   resolved in the litigation against IBM, a stay is warranted here.

 7                                       STATEMENT OF ISSUE
 8          Should the Court stay the instant case pending resolution of Plaintiffs’ BIPA suit against

 9   IBM concerning the DiF Dataset, in order to simplify the questions of fact and law to be

10   determined in this case and reduce duplication and the risk of inconsistent rulings?

11                                REQUEST FOR JUDICIAL NOTICE
12          Google requests that in deciding this Motion, the Court consider Exhibits A through D to

13   the Declaration of Sunita Bali in Support of Defendant Google LLC’s Motion to Dismiss Class

14   Action Complaint and Motion to Stay Case (“Bali Decl.”), filed concurrently. Exhibits A

15   through D are court filings from lawsuits brought by Plaintiffs against IBM, Amazon, and

16   Microsoft, as well as a printout of the court’s docket in IBM. Public records, including court

17   documents, are proper subjects of judicial notice. United States v. Black, 482 F.3d 1035, 1041

18   (9th Cir. 2007). Further, courts frequently take judicial notice of court documents and filings “[t]o

19   determine what issues were actually litigated” in another proceeding. Reyn’s Pasta Bella, LLC v.

20   Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (taking judicial notice of pleadings, briefs,

21   and transcripts, among other filings); see also O’Hanlon v. 24 Hour Fitness USA, Inc., No. 15-cv-

22   01821-BLF, 2016 WL 815357, at *3 (N.D. Cal. Mar. 2, 2016) (taking judicial notice of court

23   filings when ruling on motion to stay). Thus, judicial notice of Exhibits A through D is proper.

24                                            BACKGROUND
25          A.      Summary of Plaintiffs’ Allegations
26          Plaintiffs allege that Google obtained a dataset from IBM called the Diversity in Faces

27   Dataset (“DiF Dataset”), which Google used to improve its facial recognition technology, making

28
                                                      -2-
                           DEFENDANT GOOGLE LLC’S NOTICE OF MOTION AND MOTION TO STAY CASE
                                                                     Case No. 5:20-cv-04696-BLF
       Case 5:20-cv-04696-BLF Document 33 Filed 09/23/20 Page 7 of 15



 1   its products and services that integrate such technology “more valuable in the commercial

 2   marketplace.” Compl. ¶¶ 55, 58.

 3           The photos in the DiF Dataset allegedly came from Flickr, which is a photo-sharing

 4   website. Id. ¶¶ 28, 40. Plaintiffs allege that in 2014, Flickr, through its parent company Yahoo!,

 5   compiled a dataset of “approximately 100 million Flickr photographs” that included some images

 6   of Illinois residents, including Plaintiffs (the “Flickr Dataset”). Id. ¶¶ 29, 32. Plaintiffs allege that

 7   in April 2019, IBM “culled” “one million images” from the Flickr Dataset and created the DiF

 8   Dataset. Id. ¶¶ 39-40. IBM allegedly did so in order to “improv[e] the ability of facial recognition

 9   systems to fairly and accurately identify all individuals,” as research had shown that existing

10   facial recognition technology was less accurate at identifying women and individuals with darker

11   skin tones. Id. ¶¶ 40, 33-37. Plaintiffs further allege that in creating the DiF Dataset, “IBM

12   scanned the facial geometry of each image contained in the dataset” and “created a

13   comprehensive set of annotations of intrinsic facial features.” Id. ¶ 41 (internal quotations

14   omitted). Although Plaintiffs do not clearly allege what specific data collected by IBM constitutes

15   biometric identifiers and information under BIPA, they generally contend that “[t]he Diversity in

16   Faces Dataset contained the biometric identifiers and information of Plaintiffs and Class

17   members.” Id. ¶ 44; see also id. ¶ 46. Plaintiffs further contend that IBM never sought nor

18   received consent from Plaintiffs to “perform scans of their facial geometries,” or to collect, store,

19   or use their Biometric Data. Id. ¶ 45.

20           Plaintiffs claim that IBM offered its DiF Dataset to other companies that developed and

21   used facial recognition technology, and that the information provided to companies “included the

22   biometric identifiers and information extracted from each photograph,” “links to each photograph

23   on Flickr,” and information sufficient for companies to identify the Flickr user who uploaded the

24   photograph to Flickr and to communicate with them via Flickr’s direct message system. Id. ¶¶ 47,

25   50-51, 61, 63-65, 69, 71-73. Plaintiffs allege that Google could have, but did not, obtain their

26   consent to use their Biometric Data. Id. ¶¶ 61, 63-65, 69, 71-73.

27           Plaintiffs allege that IBM provided the DiF Dataset to Google, which Google used to

28   improve its facial recognition technology. Id. ¶¶ 55, 57-58. Plaintiffs allege that the DiF Dataset
                                                        -3-
                            DEFENDANT GOOGLE LLC’S NOTICE OF MOTION AND MOTION TO STAY CASE
                                                                      Case No. 5:20-cv-04696-BLF
       Case 5:20-cv-04696-BLF Document 33 Filed 09/23/20 Page 8 of 15



 1   made Google’s facial recognition “products and technologies more valuable in the commercial

 2   marketplace.” Id. ¶ 58.

 3          Plaintiffs assert two claims under BIPA: (1) violations of BIPA 14/15(b), which requires

 4   notice and consent prior to collecting or otherwise obtaining a person’s Biometric Data, and

 5   (2) violations of BIPA 14/15(c), which prohibits a private entity from selling, leasing, trading, or

 6   otherwise profiting from a person’s Biometric Data. Id. ¶¶ 92-105. They also allege claims for

 7   unjust enrichment and injunctive relief. Id. ¶¶ 106-121. Plaintiffs purport to bring these claims on

 8   behalf of themselves, as well as a putative class of “[a]ll Illinois residents whose faces appear in

 9   the Diversity in Faces Dataset obtained by Defendant Google.” Id. ¶ 82.

10          B.      Similar BIPA Lawsuits Filed by Plaintiffs
11                  1.      Lawsuits Against IBM
12          In January 2020, Plaintiffs Vance and Janecyk filed two, nearly identical putative class

13   actions against IBM related to its creation of the DiF Dataset: Vance v. International Business

14   Machines Corp., filed in the Northern District of Illinois, and Janecyk v. International Business

15   Machines Corp., filed in the Circuit Court of Cook County, Illinois. In February 2020, after

16   Janecyk was removed to federal court, the cases were consolidated and assigned to the Honorable

17   Charles P. Kocoras. See Bali Decl., Ex. B (“IBM ECF”).

18          The operative consolidated complaint against IBM alleges many of the same facts set forth

19   in Plaintiffs’ Complaint against Google. See Bali Decl., Ex. A (“IBM Compl.”). For example, it

20   alleges that Plaintiffs uploaded photos of themselves to Flickr (id. ¶¶ 23, 30); that Flickr made

21   those photos available to IBM (id. ¶¶ 24, 31); and that IBM subsequently collected, captured, and

22   otherwise obtained Plaintiffs’ Biometric Data from those photos (id. ¶¶ 25, 32, 40-46), which it

23   then incorporated into the DiF Dataset that was provided to third-party companies (id. ¶ 47).

24   Based on this conduct, Plaintiffs claim that IBM violated BIPA Sections 14/15(a) (by failing to

25   develop a publicly available retention policy and deletion schedule), 14/15(b) (by collecting,

26   capturing, and otherwise obtaining individuals’ biometric identifiers and information without

27   obtaining informed written consent), 14/15(c) (by unlawfully profiting from individuals’ biometric

28   identifiers and information), 14/15(d) (by disclosing, redisclosing, and otherwise disseminating
                                                      -4-
                            DEFENDANT GOOGLE LLC’S NOTICE OF MOTION AND MOTION TO STAY CASE
                                                                      Case No. 5:20-cv-04696-BLF
       Case 5:20-cv-04696-BLF Document 33 Filed 09/23/20 Page 9 of 15



 1   individuals’ biometric identifiers and information), and 14/15(e) (by failing to protect from

 2   disclosure individuals’ biometric identifiers and information). Id. ¶¶ 69, 76, 83, 90, 97.

 3          In April 2020, IBM moved to dismiss the consolidated complaint on many of the same

 4   grounds upon which Google seeks dismissal here—that application of BIPA to IBM’s alleged

 5   conduct would violate Illinois’ extraterritoriality doctrine and the dormant Commerce Clause, that

 6   BIPA does not apply to information derived from photographs, that Plaintiffs’ unjust enrichment

 7   claim is insufficiently pleaded, and that injunctive relief is not an independent cause of action. See

 8   Vance v. IBM, No. 20-cv-00577, 2020 WL 5530134, *3-*5 (N.D. Ill. Sept. 15, 2020); see also

 9   Defendant Google LLC’s Motion to Dismiss Class Action Complaint, concurrently filed.

10          On September 15, 2020, the Court ruled on IBM’s motion granting it in part and denying

11   it in part. See IBM, 2020 WL 5530134, at *4-5. The Court concluded that it was premature to rule

12   on IBM’s extraterritoriality and dormant Commerce Clause arguments, finding that discovery

13   was needed to determine the extent to which the alleged acts occurred in Illinois and that a more

14   developed record would also enable the court to assess whether IBM would be forced de facto to

15   apply BIPA nationwide in order to comply with BIPA in Illinois. Id. at *3-*4. The Court denied

16   IBM’s motion to dismiss on the grounds that BIPA does not apply to information derived from

17   photographs, finding that the complaint sufficiently alleged the collection of Biometric Data (id.

18   at *4-*5). The Court also found Plaintiffs’ unjust enrichment claim sufficiently pleaded (id. at

19   *5). The Court dismissed Plaintiffs’ claim for injunctive relief, finding that it was a remedy and

20   not a cause of action. Id.

21                  2.      Lawsuits Against Microsoft and Amazon

22          On July 14, 2020—as the motion to dismiss in IBM was pending—Plaintiffs Vance and

23   Janecyk filed three additional putative class actions against companies that allegedly obtained the

24   DiF Dataset from IBM: Vance et al. v. Microsoft Corporation, No. 2:20-cv-01082-JCC-MAT

25   (“Microsoft”) and Vance et al. v. Amazon.com Inc., No. 2:20-cv-01084-RAJ (“Amazon”) in the

26   Western District of Washington, and this action against Google in the Northern District of

27   California. All three cases allege violations of BIPA 14/15(b) and (c), and all three recite

28   substantively similar allegations regarding the defendants’ conduct—namely, that defendants
                                                      -5-
                            DEFENDANT GOOGLE LLC’S NOTICE OF MOTION AND MOTION TO STAY CASE
                                                                      Case No. 5:20-cv-04696-BLF
          Case 5:20-cv-04696-BLF Document 33 Filed 09/23/20 Page 10 of 15



 1   received the DiF Dataset (which included Plaintiffs’ Biometric Data) from IBM, and used it to

 2   improve their facial recognition technology, making their products and technology more

 3   valuable. 2

 4                                               ARGUMENT

 5   I.       A STAY OF THE INSTANT CASE PENDING THE OUTCOME OF IBM IS
              WARRANTED.
 6

 7            The Court should stay this case pending the outcome of IBM. “A district court has

 8   inherent power to control the disposition of the causes on its docket in a manner which will

 9   promote economy of time and effort for itself, for counsel, and for litigants.” CMAX, Inc. v. Hall,

10   300 F.2d 265, 268 (9th Cir. 1962). In determining whether a stay is appropriate, courts consider

11   (1) the possible damage that may result from a stay; (2) the hardship or inequity that may result if

12   the litigation moves forward; and (3) the “orderly course of justice, including whether it would

13   simplify or complicate factual and legal issues in the pending litigation.” Lockyer v. Mirant

14   Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (citation and quotation omitted). Here, each of the

15   Lockyer factors weigh in favor of a stay.

16            A.     Plaintiffs will not be harmed by a stay.

17            “Courts . . . are generally unwilling to presume delay is harmful without specific

18   supporting evidence.” Aliphcom v. Fitbit, Inc., 154 F. Supp. 3d 933, 938 (N.D. Cal. 2015).

19
     2
20       See, e.g., Bali Decl., Ex. C (“Amazon Compl.”) at ¶¶ 64-65 (“Defendant Amazon obtained the

21   [DiF Dataset] in order to improve the fairness and accuracy of its facial recognition products and

22   technologies [and] profited from the biometric identifiers and information contained in the [DiF

23   Dataset] because those biometric identifiers and information allowed Amazon to improve its

24   facial recognition products and technologies . . .”); Bali Decl., Ex. D (“Microsoft Compl.”) at

25   ¶¶ 57-58 (“Defendant Microsoft obtained the [DiF Dataset] in order to improve the fairness and

26   accuracy of its facial recognition products and technologies [and] profited from the biometric

27   identifiers and information contained in the [DiF Dataset] because those biometric identifiers and

28   information allowed Microsoft to improve its facial recognition products and technologies . . .”).
                                                      -6-
                            DEFENDANT GOOGLE LLC’S NOTICE OF MOTION AND MOTION TO STAY CASE
                                                                      Case No. 5:20-cv-04696-BLF
      Case 5:20-cv-04696-BLF Document 33 Filed 09/23/20 Page 11 of 15



 1   Instead, Plaintiffs must point to at least a “fair possibility” of harm if the case is stayed. See

 2   Landis v. N. Am. Co., 299 U.S. 248, 255 (1936). Plaintiffs cannot point to any such harm here.

 3           Perhaps most importantly, this is not a scenario where Plaintiffs must sit idly by while

 4   other parties litigate issues that bear upon their legal rights. Id. at 254-55 (“Only in rare

 5   circumstances will a litigant in one cause be compelled to stand aside while a litigant in another

 6   settles the rule of law that will define the rights of both.”). Here, the very same Plaintiffs (and

 7   counsel) are prosecuting the case against IBM, and thus Plaintiffs Vance and Janecyk are very

 8   much able “to participate in proceedings that will decide key legal questions affecting [their]

 9   rights.” Meras Eng’g, Inc. v. CH2O, Inc., No. C-11-0389 EMC, 2013 WL 146341, at *4 (N.D.

10   Cal. Jan. 14, 2013) (finding that plaintiff’s not being a party to both cases was sufficient to show

11   harm); CMAX, 300 F.2d at 269 n.8 (affirming stay where party opposing stay was a litigant in

12   both actions and so could assert its arguments and positions). Further, any “generalized risk of

13   delayed litigation is minimized by the fact that the [IBM] proceeding is moving forward” and

14   resolving substantially similar claims and issues that will also bear on this case. Aliphcom, 154 F.

15   Supp. 3d at 938 (finding no harm from stay). Plaintiffs’ case against IBM is proceeding apace: the

16   majority of Plaintiffs’ claims survived IBM’s motion to dismiss, including their BIPA claims, the

17   discovery period is likely open or will open soon, and Plaintiffs’ counsel have been appointed

18   interim lead counsel. See IBM ECF Nos. 46, 48.

19           And there is very little risk of loss of evidence if a stay is granted. Ramos v. Cap. One,

20   N.A., No. 17-cv-00435-BLF, 2017 WL 895635, at *3 (N.D. Cal. Mar. 7, 2017) (noting risk to

21   evidence and fading witness memories with passage of time). As an initial matter, proving or

22   disproving the allegations in the Complaint is likely to involve largely documentary evidence—

23   such as policies and data practices that could show compliance with BIPA or written contracts

24   and releases which might establish consent or otherwise limit liability—which can be preserved.

25   See McElrath v. Uber Techs., Inc., No. 16-cv-07241-JSC, 2017 WL 1175591, at *5 (N.D. Cal.

26   Mar. 30, 2017) (finding no harm from stay where the case turned on documentary evidence

27   “rather than the unrecorded memories of witnesses”). Moreover, Plaintiffs will be able to seek

28   discovery now, directly from IBM, regarding whether Plaintiffs’ Biometric Data was collected by
                                                        -7-
                            DEFENDANT GOOGLE LLC’S NOTICE OF MOTION AND MOTION TO STAY CASE
                                                                      Case No. 5:20-cv-04696-BLF
      Case 5:20-cv-04696-BLF Document 33 Filed 09/23/20 Page 12 of 15



 1   IBM, the companies to which such data was disclosed, and the circumstances relating to such

 2   disclosure (including any applicable contracts). Plaintiffs can also seek third-party discovery from

 3   Flickr/Yahoo! as needed on issues related to Plaintiffs’ consent to the alleged use and disclosure

 4   of their Flickr photos. Indeed, the vast majority of evidence relevant to Plaintiffs’ claims and

 5   Google’s defenses in this case is in the possession of IBM and Flicker/Yahoo!. And of course,

 6   Google will agree to take reasonable steps to preserve any relevant evidence in its possession.

 7          Because Plaintiffs cannot point to a fair possibility of harm, the case should be stayed.

 8          B.      Google will suffer hardship if a stay is denied.

 9          In contrast to Plaintiffs, Google will be harmed if a stay is not granted. Litigating this case

10   at the same time as IBM will result in significant duplication and presents the risk of inconsistent

11   rulings. Hawai’i v. Trump, 233 F. Supp. 3d 850, 856 (D. Haw. 2017) (finding duplicative

12   litigation and the risk of inconsistent rulings warranted stay).

13          As to duplication, because IBM and Google raise so many of the same factual and legal

14   issues, there will be myriad discovery requests and motions in both actions that seek to ascertain

15   the same facts and resolve the same questions of law. For example, the IBM court will be asked to

16   decide questions such as (1) whether Plaintiffs’ photos and other data were included in the DiF

17   Dataset, (2) the nature and scope of any contractual agreements between Plaintiffs, Flickr/Yahoo!,

18   and IBM, (3) where the relevant conduct (including IBM’s creation of the DiF Dataset) occurred,

19   (4) whether the information that IBM allegedly collected from Plaintiffs’ photos constitute

20   Biometric Data under BIPA, and (5) whether Plaintiffs consented to such collection and any

21   subsequent disclosure, just to name a few. All of these issues can be resolved in IBM without

22   Google’s involvement. In contrast, the evidence relevant to proving or disproving these predicate

23   issues is entirely in IBM’s and Flickr’s hands. Requiring Google to defend the instant suit now

24   will force it to engage in substantial third-party discovery only to obtain evidence that will likely

25   be produced in IBM as IBM mounts many of the same defenses Google will raise here. As such,

26   if a stay is not granted, Google could “be required to defend a large class action and undergo

27   discovery which could be rendered moot” by a ruling in IBM on one of the issues shared by both

28
                                                       -8-
                            DEFENDANT GOOGLE LLC’S NOTICE OF MOTION AND MOTION TO STAY CASE
                                                                      Case No. 5:20-cv-04696-BLF
      Case 5:20-cv-04696-BLF Document 33 Filed 09/23/20 Page 13 of 15



 1   actions. See Robledo v. Randstad US, L.P., No. 17-cv-01003-BLF, 2017 WL 4934205, at *4

 2   (N.D. Cal. Nov. 1, 2017) (granting motion to stay).

 3          Indeed, given the overlap in the allegations and claims at issue, there is a significant risk

 4   of inconsistent rulings. See SST Millennium LLC v. Mission St. Dev. LLC, No. 18-cv-06681-YGR,

 5   2019 WL 2342277, at *5 (N.D. Cal. June 3, 2019) (finding risk that arbitrator could find no

 6   primary liability while the court could find secondary liability a “clear case of hardship or

 7   inequity”) (citation omitted). For example, there is a possibility that the Illinois court will find

 8   that the data collected by IBM does not constitute Biometric Data regulated by BIPA, but this

 9   Court finds that Google’s possession of that same data implicates BIPA. Likewise, there is the

10   risk of inconsistent rulings on the issue of consent. The Illinois court might find that Plaintiffs

11   consented to the disclosure of their Flickr photos and any subsequent use of those photos by IBM,

12   whereas this Court, perhaps based on a less developed record given that IBM is not a party here,

13   may reach the opposite conclusion. There is also a real risk that the courts could rule

14   inconsistently on the issue of whether Plaintiffs’ Illinois residency and alleged uploading of

15   photos to Flickr from Illinois constitutes a sufficient connection to Illinois to give rise to BIPA

16   claims even if other relevant conduct occurred outside of Illinois.

17          Thus, this risk of inconsistent rulings coupled with the duplication of litigation presents “a

18   clear case of hardship” to Google. Lockyer, 398 F.3d at 1112.

19          C.      A stay will simplify the factual and legal issues and promote the orderly
                    course of justice.
20

21          Under the third Lockyer factor, “considerations of judicial economy are highly relevant.”

22   Gustavson v. Mars, Inc., No. 13-cv-04537-LHK, 2014 WL 6986421, at *3 (N.D. Cal. Dec. 10,

23   2014) (finding judicial economy weighed in favor of stay). And so, if resolution of another matter

24   “will help decide the factual and legal issues before the court,” the third Lockyer factor weighs in

25   favor of a stay. Jinni Tech Ltd. v. RED.com, Inc., No. C17-0217JLR, 2018 WL 5312200, at *6

26   (W.D. Wash. Oct. 26, 2018). This is true “[e]ven if the other proceedings do not control the

27   outcome in the action before the court.” Fallon v. Locke, Liddell & Sapp, LLP, No. 04-cv-03210

28   RMW, 2007 WL 2904052, at *3 (N.D. Cal. Oct. 2, 2007) (citation omitted) (considering stay
                                                       -9-
                            DEFENDANT GOOGLE LLC’S NOTICE OF MOTION AND MOTION TO STAY CASE
                                                                      Case No. 5:20-cv-04696-BLF
      Case 5:20-cv-04696-BLF Document 33 Filed 09/23/20 Page 14 of 15



 1   pending arbitration); Aliphcom, 154 F. Supp. 3d at 939 (“[A]lthough this Court is not bound by

 2   the ITC’s determination, this Court would benefit from its final decision[.] . . . The ITC’s

 3   consideration of issues relevant to this case thus will inform, and likely narrow, the scope of the

 4   issues to be decided here.”); Jinni Tech, 2018 WL 5312200, at *6 (“Even though the issues in the

 5   California case are not identical to the issues here, the court finds that resolution of the California

 6   case will help decide the factual and legal issues before the court.”).

 7          As discussed above, this case and IBM raise a number of the same factual and legal issues,

 8   including several predicate issues that could impact the scope of this case. More specifically, the

 9   overlapping factual issues include:

10              o What information is included in the DiF Dataset allegedly created by IBM,
                  including what, if any, of Plaintiffs’ information is included (i.e., photographs,
11                identifying information, Biometric Data, etc.);
12              o Whether Plaintiffs or members of the proposed class provided consent to Flickr to
                  use photographs uploaded to the platform and the scope of any such consent;
13
                o Where the relevant conduct occurred, including but not limited to where the
14                alleged Biometric Data was collected by IBM; and
15              o What contractual agreements govern the relationships between Plaintiffs and
                  Flickr/Yahoo!, Plaintiffs and IBM, and IBM and Flickr/Yahoo!.
16

17   The overlapping legal issues include:
18              o Whether the DiF Dataset includes Biometric Data within the meaning of BIPA;
19              o Whether any terms of service or other notices or agreements between Flickr or
                  IBM and Plaintiffs satisfies BIPA’s notice and consent requirements;
20
                o Whether any terms of service or other notices or agreements between
21                Flickr/Yahoo! and Plaintiffs or Flickr/Yahoo! and IBM authorized any of the
                  conduct at issue, including IBM’s provision of the DiF Dataset to Google;
22
                o Whether any such agreements contain any applicable limitations on liability; and
23
                o Whether there is a sufficient connection to Illinois to warrant application of BIPA.
24

25   The efficiencies to be gained by deciding these issues once warrant a stay. SST Millennium, 2019

26   WL 2342277, at *5 (“[G]iven the interdependence and identical nature of plaintiffs’ claims

27   against each defendant, resolution of plaintiffs’ claims against [the defendant in one action] will

28   simplify issues, proof, and questions of law with respect to the claims” at issue in the other.)
                                                      -10-
                            DEFENDANT GOOGLE LLC’S NOTICE OF MOTION AND MOTION TO STAY CASE
                                                                      Case No. 5:20-cv-04696-BLF
      Case 5:20-cv-04696-BLF Document 33 Filed 09/23/20 Page 15 of 15



 1   (citation and quotation omitted); see also Cisco Sys., Inc. v. Chung, No. 19-cv-07562-PJH, 2020

 2   WL 2747772, at *13 (N.D. Cal. May 26, 2020) (“[A] core issue in this litigation—whether the

 3   information purportedly misappropriated by defendants qualifies as trade secrets—poses

 4   numerous threshold issues that must be decided both by [the] arbitrator and this court. Given the

 5   nature of those issues (i.e., mixed questions of legal fact), the court acknowledges the possibility

 6   of inconsistent rulings.”).

 7          Thus, because the third Lockyer factors weigh in favor of a stay, Google respectfully

 8   requests that the Court stay this case pending resolution of IBM.

 9                                              CONCLUSION
10          For the foregoing reasons, Google respectfully requests that the Court grant its motion and

11   stay the case pending resolution of IBM.

12   DATED: September 23, 2020                          PERKINS COIE LLP
13
                                                        By:     /s/ Bobbie J. Wilson
14                                                              Bobbie J. Wilson

15                                                      Bobbie J. Wilson, Cal. Bar No. 148317
                                                        BWilson@perkinscoie.com
16
                                                        Sunita Bali, Cal. Bar No. 274108
17                                                      SBali@perkinscoie.com
                                                        Mara Boundy, Cal. Bar No. 287109
18                                                      MBoundy@perkinscoie.com
                                                        505 Howard Street, Suite 1000
19                                                      San Francisco, CA 94105
                                                        Telephone: (415) 344-7000
20
                                                        Facsimile: (415) 344-7050
21
                                                        Susan D. Fahringer, Cal. Bar No. 162978
22                                                      SFahringer@perkinscoie.com
                                                        Lauren J. Tsuji, Cal. Bar No. 300155
23                                                      LTsuji@perkinscoie.com
                                                        1201 Third Avenue, Suite 4900
24
                                                        Seattle, WA 98101
25                                                      Telephone: (206) 359-8000
                                                        Facsimile: (206) 359-9000
26
                                                        Attorneys for Defendant
27                                                      GOOGLE LLC
28
                                                     -11-
                            DEFENDANT GOOGLE LLC’S NOTICE OF MOTION AND MOTION TO STAY CASE
                                                                      Case No. 5:20-cv-04696-BLF
